In a proceeding to review a determination denying an application for an area variance and to direct the issuance of a building permit, the appeal is from an order dismissing the proceeding. Appellant sought a variance to erect a building on a lot 6,000 square feet in area in a district wherein the local 'building zone ordinance prohibited construction on lots having an area of less than 7,500 square feet. Order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock and Kleinfeld, JJ. Murphy, J., deceased.